EXHIBIT 99.1 FLEET STATUS REPORT Atwood Oceanics, Inc. And Subsidiaries Fleet Status Report As of April 1, 2010 As used herein, “we”, “us”, and “our” refers to Atwood Oceanics, Inc. and its subsidiaries, except where the context indicates otherwise.Statements contained in this Fleet Status Report, including information regarding our estimated rig availability, contract duration, future dayrates, future daily operating costs, future effective tax rates, customer or contract status are forward-looking statements.These statements reflect management's reasonable judgment with respect to future events.Forward-looking statements involve risks and uncertainties.Actual results could differ materially from those anticipated as a result of various factors including: our dependence on the oil and gas industry; the risks involved in upgrade, repair and construction of our rigs; competition; operating risks; risks involved in foreign operations; risks associated with possible disruptions in operations due to terrorism; risks associated with a possible disruption in operations due to the war with Iraqand governmental regulations and environmental matters.A list of additional risk factors can be found in our annual report on Form 10-K for the year ended September 30, 2009, filed with the Securities and Exchange Commission.All information in this Fleet Status Report is as of the date indicated above.We undertake no duty to update the content of this Fleet Status Report or any forward-looking statement contained herein to conform the statement to actual results or to reflect changes in our expectations. Rig Name Rated Water Depth Location Customer Estimated Contract End Date Estimated Contract Day Rate Additional Comments ATWOOD EAGLE 5000’ Australia CHEVRON AUSTRALIA PTY LTD (“CHEVRON”) UNDER ASSIGNMENT FROM WOODSIDE ENERGY LTD FIRM WORK – June 2010 Approximately $405,000 A portion of the dayrate is subject to some change due to currency exchange rate variance. Australia BHP BILLITON PETROLEUM FIRM WORK – (One 60-day slot deferred from previous drilling program which is now expected to be completed in August 2010.) Approximately $170,000 for 35 days and $465,000 thereafter until completion. A portion of the dayrate is subject to some change due to currency exchange rate variance. Australia CHEVRON FIRM WORK – (Until ATWOOD OSPREY commences operations in Australia) February/March 2011 $430,000/$450,000 Depending on firm duration of Atwood Osprey Contract Subject to change due to cost escalation provisions in the contract. TBD N/A N/A N/A The rig could incur around twenty (20) zero rate days in the first quarter of 2011 for regulatory inspections and planned maintenance. ATWOOD HUNTER 5,000’ Ghana KOSMOS ENERGY GHANA HC (“KOSMOS”) FIRM WORK - June 2010 Subject to change due to cost escalation provisions in the contract. Other West Africa Designated Areas NOBLE ENERGY INC /KOSMOS FIRM WORK - October 2012 $538,000 to $545,000 while operating Subject to change due to cost escalation provisions in the contract. ATWOOD FALCON 5,000’ Malaysia SHELL FIRM WORK – August 2011 $431,000/plus approximately $4,000 of amortized per day revenues Subject to change due to cost escalation provisions in the contract. ATWOOD OSPREY 6,000’ Under construction in Singapore with Delivery Expected in early 2011 at which time the rig will be mobilized to Australia. CHEVRON AUSTRALIA PTY. LTD. FIRM WORK – Early 2014 if three-year commitment or early 2017 if six-year commitment.(Contract provides for a commitment of three years with option to extend to six years at time of delivery of rig) $470,000 (if three-year commitment) $450,000 (if six-year commitment) Subject to change due to cost escalation provisions in the contract. ATWOOD SOUTHERN CROSS 2,000’ West Africa NONE IDLE - May 2010 NONE The rig is currently idle and not expected to go on dayrate until around June 6, 2010 during mobilization with an expected commencement of drilling on June 15, 2010. Tunisia AUDAX RESOURCES LTD. (“AUDAX”) FIRM WORK – July 2010 ATWOOD BEACON 400’ Equatorial Guinea HESS EQUATORIAL GUINEA, INC. (“HESS”) FIRM WORK – July 2010 $110,000/plus approximately $5,000 of amortized per day revenues for 240 days. Operating expenses for the rig through June 2010 will be increased by approximately $25,000 per day due to amortization of mobilization expense. Equatorial Guinea HESS OPTION WORK – (Hess has options, to drill up to six (6) additional wells: (1) the first option of one (1) well must be exercised no later than the completion of the fourth firm well; (2) the second option of one (1) well must be exercised no later the completion of the fifth firm well and (3) the third option of one (1) to four (4) wells must be exercised no later than the completion of the sixth firm well. February 2011 (If all options are exercised.) TBD N/A N/A N/A The rig could incur ten (10) zero rate days in the second or third quarters of fiscal year 2011. VICKSBURG 300’ Thailand NUCOASTAL (THAILAND) LIMITED (“NUCOASTAL”) FIRM WORK – June 2010 TBD N/A N/A N/A The rig could incur ten (10) zero rate days in the third or fourth quarter of fiscal year 2010 for regulatory inspections. ATWOOD AURORA 350’ Egypt GAZ DE FRANCE UNTIL MID-2mbH FIRM WORK – April 2011 Subject to change due to cost escalation provisions in the contract. SEAHAWK 1,800’ Equatorial Guinea AMERADA HESSEQUATORIAL GUINEA, INC. FIRM WORK – September 2010 Contract provides for dayrate increases based upon certain cost escalations as well as an approximately $20,000 per day reduction during periods when the rig is being relocated to a new drilling site. RICHMOND 70’ US Gulf of Mexico CONTANGO OPERATIONS INC. DRILLED BY APPLIED DRILLING TECHNOLOGY INC. FIRM WORK – May 2010 US Gulf of Mexico ROOSTER PETROLEUM, LLC FIRM WORK – JUNE 2010 US Gulf of Mexico N/A N/A N/A The rig could incur ten (10) zero rate days in the third quarter of fiscal year 2010 for regulatory inspections.
